     Case: 1:20-cv-01589 Document #: 11 Filed: 03/04/20 Page 1 of 9 PageID #:117




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION




SUPERHYPE TAPES, LTD.,
                                                        Case No.: 1:20-cv-01589
       Plaintiff,

v.
                                                        Judge Elaine E. Bucklo
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
                                                        Magistrate Judge Sunil R. Harjani
IDENTIFIED ON SCHEDULE “A”,

       Defendants.




                              DECLARATION OF PAUL VARLEY

        I, Paul Varley, declare and state as follows:

         1.          This declaration is based upon my personal knowledge of the facts stated

 herein or on the business records that were made at the time or in the regular course of business.

 If called as a witness, I could and would testify to the statements made herein.

         2.          I am a consultant for Superhype Tapes, Ltd., (“Superhype”), which is based in

 the United Kingdom. I am knowledgeable about or have access to business records concerning

 all aspects of the brand protection operation of Superhype including, but not limited to, its

 trademarks, copyrights, other intellectual property, sales, on-line sales, advertising, marketing,

 media coverage, and associated international operations. I make this declaration from matters

 within my own knowledge save where otherwise stated.
         Case: 1:20-cv-01589 Document #: 11 Filed: 03/04/20 Page 2 of 9 PageID #:118




              3.       Plaintiff, Superhype Tapes, Ltd., is a sound recording and music publishing

    company founded in 1968, by members of Led Zeppelin, an internationally recognized rock band

    that formed in 1968 in London, England.

              4.       Superhype is in the business of developing, marketing, and licensing Led

    Zeppelin Products, including albums, recordings, apparel, and memorabilia. The Led Zeppelin

    brand has found incredible success and appreciation worldwide.

              5.       Superhype Tapes, Ltd. is the licensor of all Led Zeppelin products available in

    stores and on various e-commerce platforms, as for example, on store.ledzeppelin.com/all-

    products:




https://store.ledzeppelin.com/all-products

             6.        Superhype Tapes, Ltd. is the owner of the trademark and copyright registrations

    for the Led Zeppelin Trademark and Copyrights (collectively, the “Led Zeppelin Intellectual

    Property (IP)”), which are covered by U.S. Trademark Registration Nos. 4,340,692, 2,212,548,

                                                     8
    Case: 1:20-cv-01589 Document #: 11 Filed: 03/04/20 Page 3 of 9 PageID #:119



and 5,663,514 (referred to as the “Led Zeppelin Trademarks”); and U.S. Copyright Registrations

Nos.   RE0000767432,    RE0000767430,      RE0000767435,    RE0000767431,      RE0000864464,

RE0000767434, CSN0016803, CSN0016803, TX0008510562, TX0008510571, VAu001334047,

PA0001941359, V3579D644, V3579D669, V3578D670, PAu002432643, VA0000591297,

TX0000303053,      TX0003080509,       PA0000872283,       SR0000174356,       PA0000922942,

RE0000767433, VAu001200331, VA0002042824, V3608D159, VA0000111211, V3612D614,

V3578D670, V3579D669, V3608D159, V3608D159, V3608D159, V3608D159, V3608D159,

PA0001995940, TXu000769890, TX0001281713, TX0007349298, V9935D314, V3620D258,

VAu000083702, VA0000473995, V9926D277, V3510D110, PA0000718030, VAu001332137,

V1744P359, RE0000840976, V1740P027, RE0000840977, RE0000840975, RE0000840986,

RE0000840979,      RE0000840980,       RE0000840983,       RE0000840981,       RE0000840982,

RE0000840984, RE0000840978, RE0000840985, TX0006937190, 0PA0001817015, V3446D287,

V9957D007, V3527D039, PA0001383869, TX0008787718, CSN0098988, CSN0098988,

VA0001734853, SR0000392357, SRu000625956, SRu000625959, V3609D139, TX0006273641,

SRu000447667,      TX0007164062,      TX0007150962,        VAu001308954,       VA0000971257,

VA0001292295,      TX0003354252,       RE0000840965,       RE0000840961,       RE0000840963,

RE0000840962, RE0000840964, RE0000840966, RE0000767443, RE0000767440, V3578D670,

V3579D644, V3579D669, RE0000767441, RE0000767439, PA0000872284, RE0000767442,

RE0000767438, RE0000767437, RE0000767436, V9926D277, V3510D110, PA0001927748,

V3579D644,     V3578D670,     V9926D277,     V3510D110,     PA0001926616,      TX0001011575,

VA0000047617,     TX0004757756,     V9932D170,      V3579D644,     V9926D277,    V3579D669,

V3578D670,    V3510D110,     VA0000473967,        V3612D588,    V3473D415,     TX0004010168,

VAu001170110,       VAu001170113,       VAu001332953,          TX0007990030,     V3607D880,

TX0001997258,      TX0001788857,       PA0000718016,       SR0000626433,       VAu000690000,

                                              8
    Case: 1:20-cv-01589 Document #: 11 Filed: 03/04/20 Page 4 of 9 PageID #:120



VAu001170117, V3612D620, V3612D620, V3612D620, V3612D620, V3612D620, V3612D620,

V3612D620,      V3612D620,      V3612D620,      V3612D620,      V3612D620,      VAu001170114,

VAu001170115,        TX0007600661,        V3532D501,        VA0002080775,       TX0000514805,

VAu001170118, VAu001170112, PA0000930775, and TX0007324857 (collectively, the “Led

Zeppelin Copyrights”).

        7.       The above registrations for Superhype are valid, subsisting, and in full force

and effect. True and correct copies of the federal trademark registration certificates and

copyright registrations for the above Led Zeppelin Trademarks and Led Zeppelin Works are

attached hereto as Exhibit 1 and Exhibit 2, respectively.

        8.       The Led Zeppelin Trademarks are distinctive and identifies the merchandise as

goods from Superhype.

        9.       The Led Zeppelin Trademarks have been continuously used and never

abandoned.

        10.      Superhype Tapes, Ltd. has expended time, money, and other resources in

developing, advertising, and otherwise promoting the Led Zeppelin Trademarks and

copyrighted works. As a result, products bearing the Led Zeppelin Trademarks are recognized

and exclusively associated by consumers, the public, and the trade as being products sourced

from Superhype Tapes, Ltd.. Superhype has ensured that products bearing its IP are manufactured

to the highest quality standards. As such, the recognition and goodwill associated with the brand

is of incalculable and inestimable value to Superhype.

        11.      The success of the Led Zeppelin brand has resulted in its significant

counterfeiting. Consequently, Superhype Tapes, Ltd. is implementing an anti-counterfeiting

program by investigating suspicious websites and online marketplace listings identified in

proactive Internet sweeps. Superhype Tapes, Ltd. has identified numerous domain names

                                                8
    Case: 1:20-cv-01589 Document #: 11 Filed: 03/04/20 Page 5 of 9 PageID #:121



linked to fully interactive websites and marketplace listings on various platforms, including the

Internet stores operating under the Defendant Domain Names and/or the Online Marketplace

Accounts identified in Schedule “A” which is attached to the Complaint (collectively, the

"Defendant Internet Stores"), which are offering for sale, selling, and importing counterfeit

products in connection with the Led Zeppelin Trademarks (the "Counterfeit Led Zeppelin

Products") to consumers in this Judicial District and throughout the United States. Despite

Superhype enforcement efforts online, Defendants have persisted in creating the Defendant

Internet Stores.

        12.        I perform, supervise, and/or direct investigations related to Internet-based

infringement of the Led Zeppelin Trademarks. Our investigation shows that Defendants are

using the Defendant Internet Stores to sell Counterfeit Led Zeppelin Products from foreign

countries such as China to consumers in the U.S. and elsewhere. I, or someone working under

my direction, analyzed each of the Defendant Internet Stores and determined that Counterfeit

Led Zeppelin Products were being offered for sale to the United States, including Illinois. This

conclusion was reached through visual inspection of the products listed for sale, the price at

which the Counterfeit Led Zeppelin Products were offered for sale, other features commonly

associated with websites selling counterfeit products, because Defendants offered shipping to the

United States, including Illinois, and because Defendants and their websites do not conduct

business with Superhype and do not have the right or authority to use the Led Zeppelin

Trademarks for any reason. True and correct copies of screenshot printouts showing the active

Defendant Internet Stores reviewed are attached as Exhibit 3.

       13.     Upon information and belief, Defendants facilitate sales by designing the

Defendant Internet Stores so that they appear to unknowing consumers to be authorized online

retailers selling genuine Led Zeppelin Products. Many of the Defendant Internet Stores look

                                                8
    Case: 1:20-cv-01589 Document #: 11 Filed: 03/04/20 Page 6 of 9 PageID #:122



sophisticated and accept payment in U.S. dollars via credit cards, Western Union, Amazon and

PayPal, among others. The Defendant Internet Stores often include images and design elements

that make it very difficult for consumers to distinguish such counterfeit sites from an authorized

website. Defendants further perpetuate the illusion of legitimacy by offering "live 24/7" customer

service and using indicia of authenticity and security that consumers have come to associate

with authorized retailers, including the McAfee® Security, VeriSign®, Visa®, MasterCard®,

and PayPal® logos. Superhype has not licensed or authorized Defendants to use its Led Zeppelin

Trademark, and none of the Defendants are authorized retailers of genuine Led Zeppelin

Products.

        14.      Upon information and belief, Defendants also deceive unknowing consumers

by using the Led Zeppelin IP without authorization within the content, text, and/or meta tags of

their websites, in order to attract and manipulate search engines into identifying Defendants’

Online Stores as legitimate websites for Led Zeppelin Products. Defendants also employ other

unauthorized search engine optimization (“SEO”) tactics and social media spamming so that

Defendant Internet Stores show up at or near the top of relevant search results, including tactics

to propel new domain names to the top of search results after others are shut down. These tactics

are meant to, and are successful in, misdirecting consumers who are searching for genuine Led

Zeppelin Products.

        15.      Defendants often go to great lengths to conceal their identities by using multiple

fictitious names and addresses to register and operate their massive network of Defendant

Internet Stores. Other Defendant Domain Names often use privacy services that conceal the

owners' identity and contact information. Upon information and belief, Defendants regularly

create new websites and online marketplace accounts on various platforms using the identities

listed in Schedule “A” to the Complaint, as well as other unknown fictitious names and

                                                8
    Case: 1:20-cv-01589 Document #: 11 Filed: 03/04/20 Page 7 of 9 PageID #:123



addresses. Such Defendant Internet Store registration patterns are one of many common tactics

used by the Defendants to conceal their identities, the full scope and interworking of their

massive counterfeiting operation, and to avoid being shut down.

          16.    There are numerous similarities among the Defendant Internet Stores. For

example, many of the Defendant websites have virtually identical layouts, even though different

aliases were used to register the respective domain names. In addition, Counterfeit Led Zeppelin

Products for sale in the Defendant Internet Stores bear similar irregularities and indicia of being

counterfeit to one another, suggesting that the Counterfeit Led Zeppelin Products were

manufactured by and come from a common source and that, upon information and belief,

Defendants are interrelated. The Defendant Internet Stores also include other notable common

features, including use of the same domain name registration patterns, unique shopping cart

platforms, accepted payment methods, check-out methods, meta data, illegitimate SEO tactics,

HTML user- defined variables, domain redirection, lack of contact information, identically or

similarly priced similar hosting services, similar name servers, and the use of the same text and

images.

          17.    Defendants in this case, and defendants in other similar cases against online

counterfeiters, use a variety of other common tactics to evade enforcement efforts. For example,

counterfeiters like Defendants will often register new domain names or online marketplace

accounts under new aliases once they receive notice of a lawsuit. Counterfeiters also often move

website hosting to rogue servers located outside the United States once notice of a lawsuit is

received. Rogue servers are notorious for ignoring take down demands sent by brand owners.

Counterfeiters also typically ship products in small quantities via international mail to minimize

detection by U.S. Customs and Border Protection.

          18.    Counterfeiters such as Defendants typically operate multiple credit card

                                                8
    Case: 1:20-cv-01589 Document #: 11 Filed: 03/04/20 Page 8 of 9 PageID #:124



merchant accounts as well as Amazon, Alipay, WISH and/or PayPal accounts behind layers of

payment gateways so that they can continue operation in spite of Superhype Tapes, Ltd.’s

enforcement efforts. Upon information and belief, Defendants maintain off-shore bank accounts

and regularly move funds from their PayPal, or similar accounts, to off-shore bank accounts

outside the jurisdiction of this Court.

        19.       Monetary damages alone cannot adequately compensate Superhype Tapes, Ltd.

for ongoing infringement because monetary damages fail to address the loss of control of and

damage to Superhype Tapes, Ltd.’s reputation and goodwill. Furthermore, monetary damages are

difficult, if not impossible, to completely ascertain due to the inability to fully quantify the

monetary damage caused to Superhype Tapes, Ltd.’s reputation and goodwill by acts of

infringement.

        20.       Superhype Tapes, Ltd.’s goodwill and reputation are irreparably damaged when

the Led Zeppelin Trademarks are used on goods not authorized, produced, or manufactured by

Superhype. Moreover, consumer brand confidence is damaged, which can result in a loss of

future sales and market share. The extent of harm to Superhype’s reputation and goodwill and

the possible diversion of customers due to loss in brand confidence are largely unquantifiable.

        21.       Superhype is further irreparably harmed by the unauthorized use of the Led

Zeppelin Trademarks because counterfeiters take away Superhype’s ability to control the nature

and quality of products bearing the Led Zeppelin Trademarks. Loss of quality control over goods

bearing the Led Zeppelin Trademarks, and, in turn, loss of control over our reputation is neither

calculable nor precisely compensable.

        22.       The sale of Counterfeit Led Zeppelin Products bearing the Led Zeppelin

Trademarks also causes consumer confusion, which weakens Led Zeppelin brand recognition

and reputation. Consumers who mistakenly believe that the Counterfeit Led Zeppelin Products

                                                8
    Case: 1:20-cv-01589 Document #: 11 Filed: 03/04/20 Page 9 of 9 PageID #:125



they have purchased originated from Superhype Tapes, Ltd. will come to believe that

Superhype Tapes, Ltd. offers low-quality products. Inferior quality products will result in

increased skepticism and hesitance in consumers presented with genuine Led Zeppelin

Products, resulting in a loss or undermining of Superhype Tapes, Ltd.’s reputation and

goodwill.

         23.     Superhype Tapes, Ltd. is further irreparably damaged due to a loss in

exclusivity. The Led Zeppelin Products are meant to be exclusive. Superhype Tapes, Ltd.’s

marketing and distribution of Led Zeppelin Products are aimed at growing and sustaining sales

of Led Zeppelin Products. The Led Zeppelin Trademarks are distinctive and signify to

consumers that the products originate from Superhype and are manufactured to Superhype’s

quality standards. When counterfeiters use the Led Zeppelin Trademarks on goods without

Superhype Tapes, Ltd.’s authorization, the exclusivity of Led Zeppelin Products, as well as

Superhype’s reputation, are damaged and eroded, resulting in a loss of unquantifiable future

sales.

         24.     Superhype Tapes, Ltd. will suffer immediate and irreparable injury, loss, or

damage if an ex parte Temporary Restraining Order is not issued in accordance with Federal

Rule of Civil Procedure 65(b)(1).

         I declare under penalty of perjury that the foregoing is true and

         correct. Executed on March 4, 2020.

                                               /s/ Paul Varley
                                               Paul Varley




                                                  8
